UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF CALIFORNIA

MICHAEL XAVIER BELL,

                     Plaintiff,                      Case No.: 2:17-cv-0063 MCE (CKD)

         vs.

MICHAEL MARTEL, et al.,

                     Defendants.                     ORDER & WRIT OF HABEAS CORPUS
                                         /           AD TESTIFICANDUM

        MICHAEL XAVIER BELL, BK NO 5488643, a necessary and material witness in
proceedings in this case on MAY 17, 2019, is confined in MEN’S CENTRAL JAIL, Terminal
Annex, PO Box 86164, Los Angeles, CA 90086. In order to secure this inmate's IN PERSON
attendance it is necessary that a Writ of Habeas Corpus ad Testificandum to issue commanding
the custodian to produce the inmate IN PERSON at the Courthouse located at 255 East
Temple Street, Los Angeles, CA, Courtroom 590 before Magistrate Judge Rozella A. Oliver
on MAY 17, 2019, at 1:30 p.m.

                     ACCORDINGLY, IT IS ORDERED that:

               1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
commanding the Los Angeles County Sheriff, Alex Villanueva, to produce the inmate named
above to participate in a mediation conference at the time and place above, until completion of
the mediation conference or as ordered by Judge Oliver;

               2. The custodian is ordered to notify the court of any change in custody of this
inmate and is ordered to provide the new custodian with a copy of this writ; and


                         WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: The Sheriff of the County of Los Angeles, Alex Villanueva, Terminal Annex at PO BOX
86164, Los Angeles, CA 90086-0164:

               WE COMMAND you to produce the inmate named above to testify IN
PERSON before Judge Oliver at the Roybal Federal Courthouse, located at 255 East Temple
Street, Courtroom 590 at the time and place above, until completion of the mediation conference
or as ordered by Judge Oliver; and thereafter to return the inmate to the above institution
immediately.
Dated: May 6, 2019
                                                _____________________________________
                                                CAROLYN K. DELANEY
                                                UNITED STATES MAGISTRATE JUDGE
